[Cite as Rodriguez v. State Hwy. Patrol, 2011-Ohio-1948.]

                                      Court of Claims of Ohio
                                                                                  The Ohio Judicial Center
                                                                          65 South Front Street, Third Floor
                                                                                     Columbus, OH 43215
                                                                           614.387.9800 or 1.800.824.8263
                                                                                      www.cco.state.oh.us




ARSENIO RODRIGUEZ

       Plaintiff

       v.

Case No. 2010-08837-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL                STATE HIGHWAY PATROL




        {¶ 1} On September 3, 2010, defendant filed a motion to dismiss, stating this
claim was paid by Ohio Department of Administrative Services. On July 28, 2010,
check no. 14737124 in the amount of $125.96, was sent to plaintiff as a full and final
release of the claim against defendant.                Plaintiff has not responded to defendant’s
motion to dismiss. R.C. 2743.02(D) in pertinent part states: “Recoveries against the
state shall be reduced by the aggregate of insurance proceeds, disability award, or
other collateral recovery received by the claimant.” Upon review, the court finds that the
money received by plaintiff is a recovery from a collateral source. Accordingly,
defendant’s motion is GRANTED and plaintiff’s case is DISMISSED. The court shall
absorb the court costs for this claim in excess of the filing fee.


                                                            ________________________________
                                                            DANIEL R. BORCHERT
                                                            Deputy Clerk

cc:
Arsenio Rodriguez                                           Bridget Coontz
12717 Matherson Avenue                                      Assistant Attorney General
Cleveland, Ohio 44135                                       Counsel, Ohio Highway Patrol
Case No.2010-08837-AD           -2-                            ENTRY

                                      1970 West Broad Street
                                      Columbus, Ohio 43223

DRB/laa
FILED 1/28/111
Sent to S.C. reporter 4/15/11